This is an appeal from the judgment of the district court of Pontotoc county. The petition in error was filed in this court March 3, 1910. The cause was assigned for submission at the November term, 1911. No briefs have been filed for plaintiff in error; no counsel noted for defendants in error.
Rule 7 of this court, 38 Okla. vii, 137 Pac. ix, requires the plaintiff in error in each civil cause to serve his brief on counsel for defendant in error within forty days after the petition in error has been filed, and at the same time file fifteen copies of his brief with the clerk of the court. Although more than a year and a half elapsed between the time of filing the petition in error and the time the cause was reached for submission, and although more than six months has elapsed since same was assigned for submission, the plaintiff in error has filed no brief in support of its assignments. By thus failing to comply with rule 7, ante, plaintiff is deemed to have waived its right to have its appeal heard in this court. Following Le Breteon v. Swartzel, 14 Okla. 521,78 P. 323; Walker et al. v. Hannewincle, 24 Okla. 521, 103 P. 585;Davis v. Elliott, 25 Okla. 433, 106 P. 838, the appeal is dismissed.
By the Court: It is so ordered. *Page 3